Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/209,155 filed on 03/22/2021. 
Claims 1 – 30 are pending and ready for examination.

Priority
 This application claims priority to US provisional application no. 62/994,237 filed on 03/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 – 27 and 29 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 26 and 27 recites the limitation " The apparatus of claim 23, wherein the memory and the at least one processor are configured to " in line 1.  There is insufficient antecedent basis for this limitation in the claims, as claim 23 is a method claim.

Claims 29 and 30 depend on claims 26; therefore, same rational apply to them.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7, 12 – 19  and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BALDEMAIR et al. (BALDEMAIR hereinafter referred to BALDEMAIR) (WO 2021/162595 A1).

Regarding claim 1, BALDEMAIR teaches (Title, REFERENCE SIGNALING FOR BEAMFORMING) an apparatus for wireless communication at a transmitter (Fig.4 and Pg.23: Line 769 – 770, a radio node, in particular a wireless device or terminal 10 or a UE (User Equipment); Line 774 – 776, Radio node 10 comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality (e.g., one or more transmitters and/or receivers and/or transceivers)), comprising: 
a memory (Pg.23: Line 772, a memory); and 
at least one processor coupled to the memory (Fig.4 and Pg.23: Line 770 – 772, processing circuitry 20 comprises a controller connected to a memory), the memory and the at least one processor configured to: 
perform a beam change for communicating with a wireless communication device (Pg.10: Line 330 – 332, Communicating utilizing a first beam pair and/or first beam is based on switching from the second beam pair or second beam to the first beam pair or first beam for communicating; Pg.20: Line 667 – 670, a UE or terminal or wireless device receives signaling from a network node,… in which a beam pair switch from a second beam pair (beam pair 1) is performed to a first beam pair (beam pair 2). Here, beam switching is a beam change for communication); 
extend a transmission for an extended period of time based on the beam change (Pg.22: Line 718 – 720, An extended guard interval is used, e.g. extended CP configurations, for the signaling or signalings before and/or after a beam pair switch; Pg.23: Line 766 – 767, it is considered to insert guard intervals and/or extended cyclic prefix at beam-pair switching instances. Therefore, transmission is extended for an extended period of time based on the beam change); and 
apply a windowing function to the transmission during the extended period of time (Pg. 21: Line 704 – 707, FFT window used for receiving Symbol 2 after the switch; FFT window is extending into the following Symbol. Therefore, windowing function is applied to the transmission during the extended period of time).

Regarding claim 13, BALDEMAIR teaches a method (Title, REFERENCE SIGNALING FOR BEAMFORMING) for wireless communication at a transmitter (Fig.4 and Pg.23: Line 769 – 770, a radio node, in particular a wireless device or terminal 10 or a UE (User Equipment); Line 774 – 776, Radio node 10 comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality (e.g., one or more transmitters and/or receivers and/or transceivers)), comprising: 
performing a beam change for communicating with a wireless communication device (Pg.10: Line 330 – 332, Communicating utilizing a first beam pair and/or first beam is based on switching from the second beam pair or second beam to the first beam pair or first beam for communicating; Pg.20: Line 667 – 670, a UE or terminal or wireless device receives signaling from a network node,… in which a beam pair switch from a second beam pair (beam pair 1) is performed to a first beam pair (beam pair 2). Here, beam switching is a beam change for communication); 
extending a transmission for an extended period of time based on the beam change (Pg.22: Line 718 – 720, An extended guard interval is used, e.g. extended CP configurations, for the signaling or signalings before and/or after a beam pair switch; Pg.23: Line 766 – 767, it is considered to insert guard intervals and/or extended cyclic prefix at beam-pair switching instances. Therefore, transmission is extended for an extended period of time based on the beam change); and 
applying a windowing function to the transmission during the extended period of time (Pg. 21: Line 704 – 707, FFT window used for receiving Symbol 2 after the switch; FFT window is extending into the following Symbol. Therefore, windowing function is applied to the transmission during the extended period of time).

Regarding claims 2 and 14, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above.
BALDEMAIR further teaches
wherein the extended period of time comprises one or more symbols for the transmission (Pg.3: Line 75 – 77, extended guard period is associated to one or more symbols of the signaling, e.g. by prefixing and/or suffixing and/or inserting, e.g. to one or more symbols).

Regarding claims 3 and 15, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above.
BALDEMAIR further teaches
extend/ extending the transmission including extending the transmission for one or more symbols (Pg.3: Line 75 – 77, extended guard period is associated to one or more symbols of the signaling, e.g. inserting one or more symbols) after the beam change (Pg.22: Line 718 – 720, An extended guard interval is used for the signaling before and/or after a beam pair switch. Therefore, transmission is extended for one or more symbols after the beam change).

Regarding claims 4 and 16, BALDEMAIR teaches all the features with respect to claims 3 and 15, respectively as outlined above.
BALDEMAIR further teaches
extend/ extending the transmission including transmitting a repetition during the one or more symbols (Pg.5: Line 166 – 167, the extended guard interval includes one or more empty symbols and/or a repetition of a modulation symbol) after the beam change (Pg.22: Line 718 – 720, An extended guard interval is used for the signaling before and/or after a beam pair switch. Therefore, a repetition during the one or more symbols is transmitted after the beam change).


Regarding claims 5 and 17, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above.
BALDEMAIR further teaches
extend/ extending the transmission including extending the transmission for one or more symbols (Pg.3: Line 75 – 77, extended guard period is associated to one or more symbols of the signaling, e.g. inserting one or more symbols) prior to the beam change (Pg.22: Line 718 – 720, An extended guard interval is used for the signaling before and/or after a beam pair switch. Therefore, transmission is extended for one or more symbols prior to the beam change).

Regarding claims 6 and 18, BALDEMAIR teaches all the features with respect to claims 5 and 17, respectively as outlined above.
BALDEMAIR further teaches
wherein the transmission that is transmitted during the one or more symbols prior to the beam change includes an extended cyclic prefix (Pg.22: Line 718 – 720, An extended guard interval is used, e.g. extended CP configurations, for the signaling or signalings before and/or after a beam pair switch; Pg.23: Line 766 – 767, it is considered to insert guard intervals and/or extended cyclic prefix at beam-pair switching instances. Therefore, the transmission during the one or more symbols prior to the beam change includes an extended cyclic prefix).

Regarding claims 7 and 19, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above.
BALDEMAIR further teaches
wherein the transmission is extended and the windowing function is applied (as mentioned above, windowing function is applied to the transmission during the extended period of time) to the transmission further based on a subcarrier spacing of the transmission (Pg.5: Line 159 – 161, The extended guard period included into a symbol of the first and/or second signaling, and/or is added to a modulation symbol, and/or empty symbol/s prefixed and/or appended and/or suffixed, e.g. depending on numerology and/or SCS. Pg.15: Line 486 – 488, communicating is based on a numerology, e.g., a subcarrier spacing and/or symbol time length. Here, subcarrier spacing (SCS) corresponds to the extended guard period/ transmission; therefore, the extended transmission and the windowing function is applied to the transmission is based on subcarrier spacing).

Regarding claims 12 and 24, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above.
BALDEMAIR further teaches
wherein the transmitter comprises at least one of a user equipment (UE) (Fig.4 and Pg.23: Line 769 – 770, a radio node, in particular a wireless device or terminal 10 or a UE (User Equipment); Line 774 – 776, Radio node 10 comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality (e.g., one or more transmitters and/or receivers and/or transceivers. Therefore, the transmitter comprises a UE) and a base station (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 8 – 10  and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR in view of Kim (US 2017/0156108 A1).

Regarding claims 8 and 20, BALDEMAIR teaches all the features with respect to claims 1 and 13, respectively as outlined above
BALDEMAIR does not specifically teach
wherein the transmission is extended and the windowing function is applied further based on a transmitter capability of the transmitter.
However, Kim teaches (Title, CELL SEARCH METHOD AND DEVICE IN CELLULAR COMMUNICATION SYSTEM)
wherein the transmission is extended and the windowing function is applied further based on a transmitter capability of the transmitter ([0012], determining whether a cell discovery time needs to be expanded based on the received information about the beamforming capability per terminal, and a transmitter transmitting group information about the cell discovery to a terminal needing the cell discovery time to be expanded. Here, capability of the terminal is the transmitter capability of the transmitter).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BALDEMAIR as mentioned in claims 1 and 13 and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method and apparatus for performing cell discovery by efficiently determining a cell discovery time in a beamforming cellular communication system (Kim, [0008]).


Regarding claims 9 and 21, combination of BALDEMAIR and Kim teaches all the features with respect to claims 8 and 20, respectively as outlined above
BALDEMAIR does not specifically teach
wherein the transmitter capability comprises at least one of a beam switching capability or a Radio Frequency (RF) front end capability.
However, Kim teaches 
wherein the transmitter capability comprises at least one of a beam switching capability or a Radio Frequency (RF) front end capability ([0012], determining whether a cell discovery time needs to be expanded based on the received information about the beamforming capability per terminal, and a transmitter transmitting group information about the cell discovery to a terminal needing the cell discovery time to be expanded. Here, capability of the terminal comprises beamforming capability and a transmitter transmitting group information; therefore, the capability is a RF front end capability).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BALDEMAIR as mentioned in claims 8 and 20 and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method and apparatus for performing cell discovery by efficiently determining a cell discovery time in a beamforming cellular communication system (Kim, [0008]).

Regarding claims 10 and 22, combination of BALDEMAIR and Kim teaches all the features with respect to claims 8 and 20, respectively as outlined above
BALDEMAIR does not specifically teach
transmit an indication of the transmitter capability to a base station.
However, Kim teaches 
transmit an indication of the transmitter capability to a base station ([0012], a base station of a serving cell in a cellular communication system comprises a receiver receiving information about a beamforming capability of each of all of terminals in a cell).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BALDEMAIR as mentioned in claims 8 and 20 and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method and apparatus for performing cell discovery by efficiently determining a cell discovery time in a beamforming cellular communication system (Kim, [0008]).



Allowable Subject Matter
Claims 25 and 28 are allowed over prior arts.
Claims 11, 23, 26 – 27 and 29 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
BELURI et al. (Pub. No. WO 2017/151876 A1) – “METHODS AND APPARATUS FOR BEAM CONTROL IN BEAMFORMED SYSTEMS” discloses a method, implemented in a wireless transmit/receive unit (WTRU) that includes monitoring a first control channel search space (SS) associated with a first normal beam set comprising a first beam set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474